Citation Nr: 1400023	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  09-26 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from May 1978 to May 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an October 2008 rating decision by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO denied service connection for obstructive sleep apnea.  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal currently resides with the Atlanta, Georgia RO.

In August 2013, the Veteran testified before the undersigned at a hearing conducted at the Atlanta, Georgia RO.  A copy of the hearing transcript has been associated with the record.  


FINDING OF FACT

The competent and credible evidence establishes that the Veteran's obstructive sleep apnea has existed since his period of active military service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).






(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the claim for service connection for obstructive sleep apnea, compliance with VA's duty to notify and assist need not be further considered.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran seeks service connection for sleep apnea.  He maintains that the sleeping problems that he experienced during military service, such as snoring, were the initial manifestations of his currently diagnosed obstructive sleep apnea.  (See Transcript (T.) at page 2)).  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A May 2008 sleep study, prepared by St. Francis Hospital, reflects that the Veteran was diagnosed with severe obstructive sleep apnea.   Thus, Shedden/Caluza element (1) has been met. 

With regards to Shedden/Caluza element (2), the Veteran's service treatment records are wholly devoid of any complaints of sleeping problems or diagnosis of a sleep-related disorder.  A December 1997 service retirement examination report reflects that all of the Veteran's systems were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had sleep problems.  Notwithstanding the foregoing, the Board notes that the Veteran is competent to state that he had sleeping problems, such as snoring, during active duty.   See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In support of the Veteran's statements and oral testimony that he experienced sleeping problems during military service, is a September 1998 VA treatment report, containing an assessment of questionable sleep apnea, possible, four (4) months after service discharge in May 1998.  (See September 1998 VA treatment report).  Thus, the Board may accept that the Veteran had sleeping problems during active duty based on his own complaints where, as here, there is no reason to doubt the credibility of his statements, especially in view of assessment of questionable sleep apnea four months after service discharge.  Thus, the Board finds that Shedden/Caluza element (2), evidence of an in-service disease or injury, has been met.  

Turning to element (3) of the Shedden/Caluza analysis (a nexus), there are two (2) opinions that are supportive of the claim.  In a March 2012 report, C. B., M. D. opined, after a review of the Veteran's medical record, written statements and oral testimony and with every consideration of sound medical etiology/principle, that there was at least a 90 percent level of probability that the Veteran's current sleep apnea was due to his military service.  Dr. C. B. referenced the above-cited September 2008 VA treatment report, as well as July 2011 VA treatment report, containing a VA clinician's statement, after consideration of the Veteran's history of sleeping problems, that they must have been present during military service.  (See July 2011 VA treatment report).  Dr. C. B. reasoned that the Veteran's records did not support any other plausible etiology for his current sleep apnea or other risk factors (either during or after service) to explain his [sleeping] problems other than those he had experienced during military service.  Dr. C. B. related that the time lag between sleep problems in service and the Veteran's current diagnosis was consistent with known medical principles as the diagnosis of [sleep apnea] was often elusive.  Dr. C. B. concluded that the Veteran's initial characteristic of sleep apnea was his abnormal sleep behavior during military service.  This clinical scenario, according to Dr. C. B., was consistent with the medical literature (Rothman et. Al. Modern: Epidemiology, second edition 1998) concerning causation and causal inference of this disease.  (See C. B.'s March 2012 report).  Dr. C. B.'s report is supportive of the claim and is uncontroverted.  

The Board finds Dr. C. B's positive opinion to be of high probative value as it is consistent with the medical evidence of record, namely the September 1998 diagnosis of questionable sleep apnea four (4) months after the Veteran's discharge from service in May 1998, and the July 2011 VA clinician's favorable conclusion that his sleep problems had their onset during military service.  In addition, in formulating his opinion, Dr, C. B. provided a rationale for his opinion, and applied reliable scientific principles to the Veteran's case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, for these reasons, the Board has given significant probative value to Dr. C. B.'s favorable opinion.  Therefore, service connection for obstructive sleep apnea is warranted.


ORDER

Service connection for obstructive sleep apnea is granted. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


